Citation Nr: 0940775	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  04-20 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for rhinitis.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection ankle pain.

7.  Entitlement to service connection for a calf disorder.

8.  Entitlement to service connection for a neck disorder.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to June 
1986...

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  As is discussed below, the Veteran requested 
that he be rescheduled for a hearing and the request has been 
granted by the Board.  Since Travel Board hearings are 
scheduled by the RO, the appeal is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran was scheduled for a Travel Board hearing before a 
Veterans Law Judge in March 2008.  Prior to that hearing, he 
sent a letter requesting that his hearing be rescheduled, as 
he had not had the opportunity to discuss his appeal with his 
representative.  As such, the appeal is remanded for a 
hearing to be scheduled.  The Veteran is advised that his 
hearing will not be rescheduled again based on the fact that 
he has not spoken to his representative.



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing at the RO in accordance with the 
docket number of his appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


